ORDER

PER CURIAM.
Arthur Reed (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief following an eviden-tiary hearing. Movant claims that the motion court erred in denying his claims that: (1) defense counsel was ineffective in stipulating to the exclusion of a portion of the 911 telephone call; and (2) the prosecutor committed a Brady1 violation by failing to disclose the dispatch recording.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s decision to deny Movant’s Rule 29.15 motion was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

. Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).